Citation Nr: 0941136	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as lung condition).

3.  Entitlement to service connection for a heart disorder 
(claimed as coronary artery disease/atherosclerotic heart 
disease).

4.  Entitlement to service connection for bladder cancer.

5.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1947.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision 
rendered by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2007, 
the Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  In October 2007, the 
Board remanded the claims for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's migraine headaches were not present in 
service and are not etiologically related to service.

2.  The Veteran's chronic obstructive pulmonary disease 
(COPD) was not present in service and is not etiologically 
related to service.

3.  The Veteran's heart disorder was not present in service, 
was not manifested within one year of the Veteran's discharge 
from service, and is not etiologically related to service.

4.  The Veteran's bladder cancer was not present in service, 
was not manifested within one year of the Veteran's discharge 
from service, and is not etiologically related to service.

5.  The Veteran's skin cancer was not present in service, was 
not manifested within one year of the Veteran's discharge 
from service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred or aggravated during 
the Veteran's military service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  COPD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Bladder cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

A May 2003 pre-adjudication letter and October 2006, and 
December 2007 letters provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the service connection claims, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The 
October 2006 and December 2007 letters also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the December 2007 letter, and an 
opportunity for the Veteran to respond, the September 2009 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.   Pertinent 
medical evidence associated with the claims file in 
connection with the Veteran's current claims before the Board 
consists of service treatment records, private records, and 
VA medical records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also notes that no further RO action on 
the claims on appeal is warranted.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). As will be discussed in 
greater detail below, the Board believes that there is no 
credible evidence suggesting an association between his 
current disabilities and any event, injury, or disease in 
service.  Thus, VA is not required to provide the Veteran 
with a VA examination in conjunction with these service 
connection claims.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so, including participating in a 
Travel Board hearing.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. §  3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307. Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal 
disease and malignant tumors, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that he developed migraine 
headaches, a lung disability (COPD), a heart disability, and 
cancers of the bladder and skin due to exposure to chemicals 
(specifically, LN compounds "phenoxy" and/or insecticides) 
during his service in India.  Initially, in his February 2003 
application for compensation benefits, he maintained that he 
was exposed to the chemicals while stationed at "Monibara."  
Thereafter, in a statement received by the RO in June 2003, 
he indicated that he was stationed at "Moin Bari" air base in 
1945 when the entire base was sprayed by a B-25 airplane to 
control mosquitoes.  He stated that the Moin Bari air base 
was located at the base of the Himalaya Mountains where they 
flew supplies into China.  At the September 2007 Travel Board 
hearing, he then indicated that he was stationed at "Mumbai" 
when he was exposed to the chemicals sprayed by a B-25 
airplane during his period of service from April 1944 to 
January 1947.  He indicated that he did not know the nature 
of the chemicals or why they were sprayed at the time.  In 
his flying missions, he recalled at times needing to be 
diverted to other air bases such as Calcutta.  Also, he 
recalled one time he had to be diverted to another air base 
whose name he could not recall.  The Veteran's representative 
maintained that Kumbla was exactly 75 miles away from Mumbai.  
In a September 2009 statement, the Veteran then reported that 
he served at Mohanbari Air force base India in 1945, and that 
the air base was sprayed by a B-52 airplane to control 
mosquitoes.  He indicated that he was never stationed in 
Burma, but was stationed in Karachi and later Mahanbari where 
the base was sprayed for mosquitoes.                

A review of the record shows that there is no corroborating 
evidence to support the Veteran's claim that he was exposed 
to chemicals (also reported as herbicides or insecticides) 
during service.  In a May 2003 response, the National 
Personnel Records Center (NPRC) reported that there were no 
records of the Veteran's exposure to herbicides.  The Board 
notes that June 2003 correspondence from VA Central Office 
indicated that the Department of Defense (DOD) mentioned 
experiments from 1945 to 1946 to determine the feasibility of 
accomplishing severe injury or destruction of tropical food 
crops by the application of growth-inhibiting compounds in 
static trials were conducted in Kumbla, South India and that 
the agents used were described as LN compounds "phenoxy", 
however, the Veteran never specifically claimed or 
demonstrated that he served in Kumbla.  Furthermore, service 
personnel records received in January 2008, reflect that he 
had military service with the Army Air Corps with a tour in 
Central Burma from January 1945 to January 1946 with the 
1306th AAFBU in Karachi, India.  There was no information on 
any mission to Kumbla, India or the spraying of insecticides.  
Also, the Appeals Management Center (AMC) requested 
verification as to whether his unit's area of responsibility 
included missions to Kumbla, and whether his unit was in an 
area that was sprayed with insecticides in general.  In an 
August 2009 response, NPRC responded that a search was 
conducted for the requested information, however, the record 
did not show whether the unit in question was exposed to or 
in the area in question for this Veteran.  It was not a 
matter of record.  In light of the absence of any 
corroborating evidence, the Board finds that the Veteran's 
self-serving statements alleging such exposure not to be 
credible.  

The Board has also considered other evidence submitted by the 
Veteran in support of his claim, including a web page from 
the Canadian Center for Occupational Health and Safety that 
appears to show the chemical make-up of LN Phenoxy and 
internet article that indicated that 
dichlorodiphenyltrichloroethane (DDT) had been used as a 
pesticide since 1939.  The article noted that DDT was used 
much more after WWII because it was very useful against 
mosquitoes that carried malaria and lice that carried typhus.  
In considering the evidence, the Board finds that the 
information submitted is simply too general to make any link 
to the Veteran's time in service.  Overall, there is a 
preponderance of evidence against the Veteran's claim of 
having in-service chemical exposure.  

Furthermore, the Board finds that there is no other basis on 
which to grant service connection for migraine headaches, 
COPD, a heart disorder, skin cancer, and bladder cancer.  
Service treatment records (STR's) are negative for 
complaints, treatment, or diagnoses relating to migraine 
headaches, COPD, a heart disorder, or bladder or skin cancer.  
In April 1943, the Veteran was treated for pneumonia.  A 
chest x-ray revealed peribronchial infiltration in the left 
cardiophrenic angle.  The changes suggested bronchitis.  
Numerous physical examinations for flying dated between 1943 
and 1946 were negative for any heart, artery, respiratory, 
genitor-urinary, skin, or bladder abnormalities.  A January 
1943 physical examination noted that the Veteran had a group 
of scars on his skin and August 1943 and April 1946 physical 
examinations for flying reported that a chest x-ray showed 
roentgenological evidence of a healed infection, small 
calcifications in the right hilium of no present or future 
significance, and three small calcified hilar nodules within 
normal limits.  On November 1946 separation examination, his 
heart, arteries, respiratory system, and skin were reported 
as normal.  No genitourinary or neurological abnormalities 
were reported.  A chest x-ray and urinalysis were normal.  

Significantly, during the hearing in 2007, the Veteran 
testified that these disabilities had their onset shortly 
after service, or in some cases years after service.  He 
reported that his migraine headaches began a number of years 
ago, his COPD began approximately in 1979, his heart disease 
began in 1990, his first operation for bladder cancer was in 
1991, and his skin cancer began approximately in 1978.  The 
earliest he claimed a disability began was approximately 31 
years post service.  

The Board notes that the Veteran had previously submitted 
statements indicating that he was treated for his heart 
immediately following service and February 1947 treatment 
records from Nicholas Hospital showed that the Veteran 
presented with complaints of soreness in the left chest and 
numbness and tingling in the hands.  However, an EKG and 
chest x-rays were normal and the diagnosis was 
lymphadenopathy.  The next documentation of complaints of 
chest pain was not until March 1990, 43 years post service.  
At that time he under went a coronary angioplasty and was 
diagnosed with atherosclerotic heart disease, coronary artery 
disease, left ventricular dysfunction, and acute myocardial 
infarction.  Tobacco abuse and asymptomatic right carotid 
bruit with less than 40% stenosis was also noted.  See 
Cardiovascular Associates, P. S. C. treatment records.  

Also, actual documentation in the record of complaints of, or 
treatment for, squamous cell carcinoma and basal cell 
carcinoma of multiple sites began initially, 32 years post 
service, in May 1979 and since March 1990  See Suburban 
Hospital treatment records.  February 2003 treatment records 
from Louisville VA Medical Center (VAMC) first documented a 
history of COPD, approximately 56 years post service  In 
March 2003 correspondence, Dr. K. B. C. indicated that the 
Veteran had a transitional cell bladder tumor originally 
diagnosed in 1991, 44 years post service.  Also, In February 
2003 correspondence, Dr. S. J. S. reported that he found a 
bladder tumor on initial examination and the Veteran 
underwent resection of that tumor in May 1999 in which Grade 
2 noninvasive bladder cancer was found.  In March 2004, 57 
years post service, he was treated for migraine headaches.  
The documentation in the medical records is strong evidence 
against a finding of any continuity of symptomatology and 
against his claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Additionally, as the Veteran's claimed 
disabilities did not manifest until many years after service, 
service connection on a presumptive basis for a heart 
disorder or skin or bladder cancer is not warranted.

The Board acknowledges that September 2001 to October 2002 
treatment records from Dr. G. D. T. showed treatment for 
stenosis in the carotid arteries.  The records indicated that 
the Veteran had a stroke around 1999 involving the left 
brain.  February 2003 to April 2007 treatment records from 
Louisville VAMC treatment records included an assessment of a 
history of migraine headaches, hypertension, COPD, coronary 
artery disease, tobacco use disorder, skin cancer, melanoma, 
and occlusion and stenosis of carotid artery.  A past medical 
history of bladder cancer was also reported.  May 2003 
treatment records from Associates in Dermatology show 
continued treatment for squamous cell carcinoma.  
Additionally, in a September 2009 statement, the Veteran's 
wife indicated that the Veteran had migraine headaches for 
many years.  

Significantly, there is no competent and probative evidence 
of a nexus between the Veteran's current conditions and an 
event or injury to service.  The Board acknowledges that in 
May 2004 correspondence, Dr. K. B. C.  indicated that in 
regards to the issue of whether the Veteran's intense 
migraine headaches were related to herbicide/insecticide 
exposure between 1942 and 1945, he felt that he was not an 
expert in the field but given the Veteran's exposure history 
and the fact that it was temporarily related, he could not 
exclude that the exposures attributed to the Veteran's 
intense migraine headaches.  He added that he did not 
research the evidence of association, but felt that it could 
have contributed to the current condition of migraine 
headaches.  The Board notes that as exposure to 
chemicals/insecticides/herbicides during service has been not 
been verified or corroborated by the evidence of record, Dr. 
K. B. C.'s opinion was obviously based solely on the 
appellant's self reported history in which the Board has 
previously determined was not credible.  

As the Veteran's statements as to any chemical exposure in 
service are not credible, the Board further finds that Dr. K. 
B. C.'s opinion suggesting a relationship between the 
Veteran's migraine headache and his alleged chemical exposure 
is not compelling.  The physician's conclusions are premised 
on the Veteran's representation that of being exposed to 
chemicals/insecticides/herbicides during his time in service.  
As those statements have been discredited, the physician's 
opinion was based on inaccurate facts.  The Board need give 
no weight to a medical opinion based on inaccurate facts.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(holding that the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or that are contradicted by other facts of 
record); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).  

In regards to bladder cancer, in June 2004, Dr. S. S. 
indicated that he could not offer an expert opinion as to 
whether the Veteran's prior chemical exposure was in anyway 
related to his current condition.  

Overall, there is no probative medical evidence linking the 
Veteran's migraine headaches, heart disorder, COPD, and skin 
or bladder cancer to an event or injury in service.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced chest pains 
around the time of separation from service and has had 
migraine headaches for many years, the evidence fails to 
support a continuity of such symptoms.  As noted above, post-
service treatment for a heart disorder or migraine headaches 
are not shown until many years after discharge from service.  
(He has not alleged that he has had symptoms of skin cancer, 
bladder cancer, or COPD since service)  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for migraine headaches, 
a heart disorder, COPD, and skin and bladder cancers, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to service connection for skin cancer is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


